Voto concurrente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 31 de marzo de 1976
El proceso judicial que desde su lejano principio no tuvo más propósito que esclarecer la verdad y dar la razón a quien la tiene, puede haberse tornado complicado y barroco con la profusión de reglas que hemos ido añadiendo, pero no ha perdido aquella primera aspiración de justicia. La ocultación de pruebas, invocada afirmativamente como instrumento para derrotar el derecho del adversario, más que una defensa, es un reto a la integridad del sistema judicial. Si un Presidente de los Estados Unidos no pudo prevalecer escondiendo sus cintas grabadas tras el impresionante bastión del privilegio de confidencialidad del jefe de estado (U.S. v. Nixon, 418 U.S. 683 (1974)) se disuelve en la nada la pretensión *740del demandante que tras convertir por acto deliberado su salud y condición física en cuestión litigiosa pretende que los tribunales conozcan únicamente la parte que él esté dispuesto a revelar y que a base de una información por él clasificada y seleccionada, suprimiendo cuanto le sea adverso, se dicte sentencia en detrimento de la reputación profesional y el patrimonio del médico demandado.
Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. Constitución, Art. II, See. 7. Cuando se reclama un privilegio personal, inevitablemente surge una confrontación con otros valores, que en este caso están representados por las legítimas exigen-cias de un proceso judicial limpio. Los privilegios que impiden la revelación de determinados actos o comunicaciones esencialmente refrenan y derogan la búsqueda de la verdad y por lo tanto no han de crearse con liviandad ni interpretarse expansivamente. El sistema adversativo se caracteriza por la ventilación de todas las cuestiones y la depuración de todos los hechos relevantes ante un tribunal de ley. Para asegurar una decisión justa es de todo punto indispensable que la corte tenga poder para la producción compulsoria de la evidencia que necesita cualquiera de las partes. El pri-vilegio resguardado contra valores eminentes destruiría la fe y la confianza pública en el sistema judicial.
Concurro con la opinión en el piadoso esfuerzo de reivindicar la justicia aun dentro del hostigado texto de la Regla 32.2 y el Art. 402 del Enjuiciamiento Civil. El debido proceso de ley garantizado por la Constitución nunca toleraría la supresión u ocultación de pruebas cuya aprobación se nos pide.